DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 10/07/2020 has been entered. Claims 1-31, 35, 37-45, 48-54, 58, 59, 63, 66, 68, 69, 71-79, 82, 85-100, 102-143, and 145-200 are cancelled. Claims 32-34, 36, 46, 47, 55-57, 60-62, 64, 65, 67, 70, 80, 81, 83, 84, 101, and 144 are pending in the instant application.

Priority
This application is a DIV of 16/185,258 filed on 11/09/2018, now PAT 10980825, which is a CON of PCT/IB2017/057758 filed on 12/01/2017, which claims benefit of US Provisional Application No. 62/589,300 filed on 11/21/2017 and claims foreign priority of JAPAN 2016-234553 filed on 12/01/2016 and JAPAN 2017-107216 filed on 05/30/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The above “PCT/IB2017/057758” is inconsistent with the Application Data Sheet filed on 10/07/2020 that provides the International Application No. to “PCT/IB2017/057588”. Petition is needed to correct the filing receipt.
This application discloses and claims only subject matter disclosed in prior application no 16/185,258, filed 11/09/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq. However, MPEP § 804.01 [R-10.2019] [(B) and (E)] state “The claims of the application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims have been changed in material respects from the claims at the time the requirement was made. For example, the divisional Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569, 19 USPQ2d 1241 (Fed. Cir. 1991); Gerber Garment Technology, Inc. v. Lectra Systems, Inc., 916 F.2d 683, 16 USPQ2d 1436 (Fed. Cir. 1990). In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.” and “With the withdrawal of the restriction requirement, the non-elected claims that are no longer withdrawn from consideration become subject to examination. "The restriction requirement disappears; it is as though it had not been made. With the disappearance of the restriction requirement, the need for a divisional application and the need for the [double patenting] prohibition also disappear." In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 132 (CCPA 1971)”. Thus, the current application should be filed as “Continuation”, not “Divisional”.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 32-34, 36, 46, 47, 55-57, 60-62, 64, 65, 67, 70, 80, 81, and 83, drawn to A compound having Formula (XIV): (CD-L)n-A (XIV) or a pharmaceutically acceptable salt thereof, wherein: CD is a group represented by any one of Formula (XX) - (XXIX)… A is an antibody, antibody fragment, or antigen-binding fragment; and n is 1-10 (claim 32), classified in classes/subclasses, including but not limited to, A61K31/7084 (Compounds having two nucleosides or nucleotides). 
II.	Claim 84, drawn to A method of treating a patient comprising administering to the patient a therapeutically effective amount of the compound of claim 32, or a pharmaceutically acceptable salt thereof, wherein the patient has cancer, classified in classes/subclasses, including but not limited to, A61K2121/00 (for use in therapy).
101, drawn to A compound having Formula (XL): CD-L1-R28 (XL) or a pharmaceutically acceptable salt thereof, wherein: CD is a group represented by any one of Formula (XX) - (XXIX)… R28 is selected from the group consisting of -N3, -ONH2, -OH, -CN, -NO2, -CHO… R31a and R31b are independently selected from the group consisting of hydrogen, C1-6 alkyl, halo, -C(=O)OR29, -NH2, -N(CH3)2, C1-6 alkoxy, -CN, -NO2, and -OH, classified in classes/subclasses, including but not limited to, A61K47/6807 (the drug or compound being a sugar, nucleoside, nucleotide, nucleic acid).
IV.	Claim 144, drawn to A compound having Formula (XLI): (CD-L2)u-DA (XLI) or a pharmaceutically acceptable salt thereof, wherein: CD is a group represented by any one of Formula (XX) - (XXIX)… DA is a drug delivery agent; and u is 1-1000, classified in classes/subclasses, including but not limited to, A61K8/0241 (Containing particulates characterized by their shape and/or structure).

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention II is directed to a generic process comprising administering to a patient having a cancer and can be practiced with another materially different product, such as alkylating agents.

Inventions I/III, I/IV, II/III, II/IV, or III/IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I or II is directed to a compound covalently bound to antibody whereas Invention III is directed to a compound covalently 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
(a) One specific CD-L, and its corresponding R1, R2, B3, B4, X1, X2, Q1, Q2, Q3, Q4, L, X3, T, Z, Q, R13 to R17, Y11 to Y16, Z11 to Z16, R1a, R23 to R27, Y21 to Y26, Z21 to Z26, R2a, R18, and/or R19, whichever it is applicable, recited in claims 32-34, 36, 47, 55-57, 60-62, 64, 65, 67, and 70.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct CD moieties require different fields of search.
The L moieties are structurally and biologically distinct, and require different fields of search. 
The structurally distinct R1, R2, B3, B4, X1, X2, Q1, Q2, Q3, Q4, L, X3, T, Z, Q, R13 to R17, Y11 to Y16, Z11 to Z16, R1a, R23 to R27, Y21 to Y26, Z21 to Z26, R2a, R18, and/or R19 moieties require different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623